—Judgment, Supreme Court, New York County, entered March 8, 1973, unanimously reversed, on the law and on the facts, and a new trial directed solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiffs-respondents within 20 days of service upon them by the defendants-appellants of a copy of the order entered hereon, with notice of entry, serve and file in the office of the clerk of the trial court a written stipulation consenting to reduce the verdicts, and to the entry of an amended judgment, as follows: For personal injuries: Altagracia Ortiz—$25,000; Abraham Ortiz — $1,500; Valeriano Colombani—$1,000. For loss of services and medical expenses: Abraham Ortiz — $3,500. If the plaintiffs-respondents consent to the reductions, the judgment as so amended and reduced, including the apportionment of damages, is affirmed, without costs and without disbursements. The amounts awarded by the jury were excessive and a judgment exceeding the amounts indicated is not warranted on this record. Concur ■—Markewich, J. P., Nunez, Murphy, Tilzer and Capozzoli, JJ.